Name: COMMISSION REGULATION (EC) No 1894/97 of 29 September 1997 providing for the rejection of applications for export licences for beef and veal products
 Type: Regulation
 Subject Matter: foodstuff;  means of agricultural production;  animal product;  trade policy;  tariff policy
 Date Published: nan

 30 . 9 . 97 1 EN 1 Official Journal of the European Communities L 267/49 COMMISSION REGULATION (EC) No 1894/97 of 29 September 1997 providing for the rejection of applications for export licences for beef and veal products fixing of refunds for products falling within the beef and veal sector, with the exception of those falling within product codes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 1572/97 (4), and in par ­ ticular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of; whereas it has therefore been decided to reject certain applications for export licences for beef and veal submitted on 25 and 26 September 1997,  0102 10 10 9120,  0102 10 30 9120,  0102 10 90 9120 ,  0102 90 41 9100,  0102 90 71 9000,  0102 90 79 9000,  0201 10 00 9110,  0201 10 00 9130,  0201 20 20 9110,  0201 20 30 9110,  0201 20 50 9110,  0201 20 50 9130,  0201 30 00 9100,  1602 50 31 9125,  1602 50 31 9325,  1602 50 39 9125,  1602 50 39 9325, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance submitted on 25 and 26 September 1997 shall be rejected. Article 2 This Regulation shall enter into force on 30 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p. 24. \2) OJ L 296, 21 . 11 . 1996, p. 50 . 0 OJ L 143 , 27. 6 . 1995, p . 35. 4 OJ L 211 , 5 . 8 . 1997, p . 39 .